DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
After conducting a complete search and consideration, claims 1-20 are found to be allowable. Claims 1-20 are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The combination of limitations involves a method of receiving, by a first network device of a network, first and second traffic streams originated from an endpoint device associated with the network, and assigning different priority to the different streams.  The first network device subsequently provides to a second network device, a first message requesting whether the second network device can process the first traffic with the first priority.  The first network device receives a first response from the second network device with indication that the second network device can process the first traffic with the first priority; the first network device then provides a second message to the second network device with first and second security association information for the first and second priority, respectively, establishes paths with the second network device with the above security association based on priority, and provides the prioritized traffic streams to the second network device.
The first network device subsequently provides to a third network device, a third message requesting whether the third network device can process the first traffic with the first priority.  The first network device receives a second response from the third network device with indication that the third cannot process the first traffic with the first priority; the first network device then establishes another path with the third network device using the above second security association, and provides the prioritized traffic streams to the third network device over the above established other path.
The closest prior art of record Fukuda (US Patent Application Publication, 2010/0296395) which teaches a method receiving, by a packet-sending apparatus, time-sensitive audio data and packet data originated from devices associated with the wireless network, and assigning different QoS priorities to the different data streams.  The packet-sending apparatus subsequently provides to a packet-receiving apparatus, an IKE packet message with various sequence control formats.  The packet-receiving apparatus then sends to the packet-sending apparatus an IKE packet indicating the selected format compatible with the packet-receiving device; i.e., the format that the packet-receiving device can process.  The packet-sending apparatus then provides to the packet-receiving apparatus with security association information for different QoS priorities (i.e., expedited-forwarding and best-effort), and establishes paths with the packet-receiving apparatus with the above security association based on priority.  However, Fukuda does not teach the first network device providing the prioritized traffic streams to the second network device.  A second closest prior art of record Spinelli (US Patent Application Publication, 2009/0156213) teaches sending voice data over higher-priority IPSec tunnels, while lower-priority data packets over correspondingly lower priority IPSec tunnels.
 Neither Fukuda nor Spinelli teaches that subsequently, the first network device receives a second response from the third network device with indication that the third network device cannot process the first traffic with the first priority; the first network device then establishes another path with the third network device using the above second security association, and provides the prioritized traffic streams to the third network device over the above established other path. Therefore, the claims are allowable over the prior art. 
Gage (US Patent Publication 20190059128) and Kiss (US Patent Publication 20150382393), alone or in combination, teaches more about that if a “receiving device” cannot accept the routing rules/parameters (e.g., IKE parameters) from the “sending device”, the “receiving device” proposes some changes to the routing rules/parameters, instead of sending back an explicit “nack”; i.e., “second response with a first value indicating that the third network device cannot process the first traffic with the first priority, the first value indicating that the third network device is non-enabled for processing the first traffic with the first priority”, as claimed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636. The examiner can normally be reached on Monday-Friday, 8: 00AM-4: 30PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 

/L.H.N./
Examiner, Art Unit 2416   

/SAI AUNG/Primary Examiner, Art Unit 2416